 In the Matter Of-MIAMISHIPBUILDINGCORPORATIONandINDUSTRIALUNION OF MARINE AND SHIPBUILDINGWORKERSOF AMERICA,C'IOLOCAL 59Case No. 10-R-1095.-Decided February 28, 1944Mr. Horace E. Loomis,of Miami, Fla., for the Company.Mr. George A. Headley,of Miami, Fla., for the-Union.Mr. William Strong,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASE-Upon a petition duly filed by Industrial Union of Marine and Ship-building Workers of America, CIO, Local 59, herein called the Union,.alleging that a question affecting commerce had arisen concerning therepresentation of employees of Miami Shipbuilding Corporation,Miami, Florida, herein called the Company, the,National Labor Rela-tions Board provided for an appropriate' hearing upon due noticebefore Harry F. Jones, Trial Examiner. - Said hearing was held, atMiami, Florida, on February 2, 1944.The Company acid the Unionappeared and- participated.All. parties were afforded "full opportu-nity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rul-ings made at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded an opportunity to file briefs withthe Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYMiami Shipbuilding Corporation, a Florida corporation,is engagedat Miami, Florida, in the manufacture of aircraft rescue boats.Morethan 50 percent of the raw materials used by the Company during 1943,valued in excess of $100,000, was sent into its plant from points outside55 N. L.It.B.,,123 124DECISONSOF NATIONALLABOR RELATIONS BOARD 'the State of Florida.The Company's finished products valued at morethan $200,000 during 1943 were all delivered to the United States Navy..The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.tII.THE ORGANIZATIONINVOLVEDIndustrial Union ofMarine andShipbuilding Workers of America,CIO, Local 59, affiliated with the Congress of Industrial Organiza-tions is a labor organizationadmitting to membershipemployees ofthe Company.III: THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grapzt recognition to the Union as theexclusive bargaining representative of the Company's employees ineffect until the Union has been certified by the Board in an appropriateunit.A statement of the Trial Examiner made on the record at thehearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriateWe find that a question affecting commerce has arisen concerning,the representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IN.,THE APPROPRIATE UNITWe find in substantial agreement with the stipulation of the partiesthat all guards at the Company's Miami yard, but excluding chiefsand assistant chiefs "d 'any other supervisory employees with author-ity to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein; subject to the limitations and additions set forth in theDirection.1The Trial Examiner'reported that the Union submitted 40 authorization cards, 20 ofwhich bore apparently genuine original signatures and were the names of persons listed onthe Company's pay roll of January 24,1944, which contained the names of 40 employeesin the appropriate unit MIAMI SHIPBUILDING CORPORATION125DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes- of collective bargaining with Miami Shipbuild-ing Corporation, Miami, Florida, an election by secret ballot shall beconducted as early as possible, but not, later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Tenth Region, acting in this matteras agent for the National Labor Relations Board and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll 'period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and inchiding employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec-tion; to determine whether or not they desire to be represented byIndustrial Union of Marine and Shipbuilding Workers of Ainerica,Local 59, affiliated with the Congress of Industrial Organizations,for the purposes of collective bargaining.MR. JOHN A HousTON took no part in the consideration of the aboveDecision and Direction of Election.